Citation Nr: 9902058	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-06 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for the residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the residuals of a 
low back injury, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for left 
ankle sprain with tendonitis..

5.  Entitlement to an increased (compensable) rating for 
bilateral pes planus with right foot pain.

6.  Entitlement to an increased (compensable) rating for the 
residuals of a left temporomandibular joint (TMJ) injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1974, and from December 1975 to April 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 1996 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the 
September 1996 rating decision, the RO granted service 
connection for residuals of a left shoulder injury and 
assigned a 20 percent evaluation, effective May 1, 1996.  In 
that rating action, the RO also established service 
connection for the residuals of left knee and low back 
injuries, a left ankle sprain with tendonitis and for a 
history of flat feet with right foot pain, and assigned 
noncompensable evaluations for each of these disabilities, 
effective May 1, 1996.  In the August 1997 rating decision, 
the RO granted service connection for the residuals of a left 
TMJ injury and assigned a noncompensable evaluation, 
effective May 1, 1996.  The veteran has timely appealed each 
determination to the Board.

During the course of this appeal, in March 1997, the RO 
increased the ratings for the residuals of the veterans left 
knee and low back injuries to 10 percent, effective May 1, 
1996.  However, inasmuch as the veteran is presumed to seek 
the maximum available benefit for a disability, see AB v. 
Brown, 6 Vet. App. 35, 38 (1993), and higher evaluations are 
available for each condition for which an increased rating is 
sought, the increased rating claims remain viable on appeal.

A December 1996 VA podiatric examination report indicates 
that the veteran has a skin disorder of the feet, diagnosed 
as dermatophytosis, as well as vascular changes of the feet, 
and suggests that these disorders may be related to his 
service-connected bilateral pes planus.  As the record raises 
claims of entitlement to service connection on a secondary 
basis for each of these disorders, they are referred to the 
RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the residuals of a left shoulder 
injury warrant a disability evaluation of 50 percent because 
the disorder is productive of recurrent dislocations, pain, 
functional loss and limitation of motion.  He maintains that 
he has significant industrial impairment as a result of the 
disability.

The veteran asserts that an increased evaluation for the 
residuals of a left knee injury is warranted because the 
disability is productive of crepitus and popping as well as 
pain and tenderness on use.  As a result, the veteran argues 
the disability is productive of functional loss due to pain 
and merits a 20 percent disability rating.

With respect to the residuals of a low back injury, the 
veteran contends that an increased evaluation is warranted 
for this disability because he has functional loss due to 
back pain that radiates down to his left lower extremity.

The veteran maintains that despite treating the disability 
with an ankle brace, his left ankle sprain with tendonitis is 
productive of chronic and recurrent pain, and thus warrants a 
disability rating of 25 percent.  He contends that, as a 
result of this disorder, he is limited in the physical 
activities in which he can participate and has functional 
loss due to pain.

The veteran contends that his bilateral flat feet warrant a 
compensable rating because the disorder is productive of pain 
in his arches that each morning radiates up to his ankles and 
to the back of his legs.

Finally, with respect to his claim for a compensable 
evaluation for the residuals of his left TMJ injury, the 
veteran contends that, when he eats, his jaw frequently 
locks.  In addition, he asserts that the disorder is 
productive of a clicking sound in his jaw, which is 
accompanied by severe pain.  The veteran also reports that, 
as a result of this disorder, he bites his gums and tongue, 
and has chipped his teeth.  He maintains that the disorder 
warrants an evaluation of at least 25 percent.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 20 
percent evaluation for the service-connected residuals of the 
veterans low back injury.  However, it is also the decision 
of the Board that the preponderance of the evidence is 
against the veterans claims for increased evaluations for 
the service-connected residuals of his left shoulder and left 
knee injuries; left ankle sprain with tendonitis; bilateral 
pes planus with right foot pain; and residuals of a left TMJ 
injury.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

3.  Although the veterans acromioclavicular separation of 
the left shoulder is manifested by limitation of abduction of 
the arm to approximately shoulder level, secondary to pain, 
and subjective complaints of pain and tenderness, there is no 
showing of, or of a disability picture comparable to, 
limitation of left arm motion to 25 degrees from the side.

4.  The veterans service-connected residuals of a left knee 
injury are manifested by slight overall impairment; the 
disability is productive of crepitus, subjective complaints 
of pain, full range of motion with some subluxation and 
instability.

5.  The veterans service-connected low back disability is 
manifested by moderate limitation of motion of the lumbar 
spine and subjective complaints of pain.  Although, 
subjectively, the veteran complains of pain that radiates to 
his ankles, these complaints are not supported by objective 
clinical findings.

6.  The residuals of a fracture of the left TMJ are 
manifested by complaints of pain, clicking and popping, with 
no objective evidence of residual pathology, an ability to 
open his mouth comfortably to a width of two inches at the 
incisor edges, no oral lesions and no esthetic deficiencies, 
loss of masticatory function, or functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201, 5202, 
5203 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for a 20 percent evaluation for residuals of 
a low back injury have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (1998).

4.  The criteria for a compensable evaluation for left ankle 
sprain with tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (1998).

5.  The criteria for a compensable evaluation for bilateral 
pes planus with right foot pain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5276 (1998).

6.  The criteria for a compensable evaluation for residuals 
of a left TMJ injury have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45, 4.150, 
Diagnostic Codes 9904, 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claims for increased ratings for his service-connected 
residuals of left shoulder, left knee, low back and left TMJ 
injuries as well for left ankle sprain with tendonitis and 
for bilateral pes planus with right foot pain are plausible 
and capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veterans entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

A.  Left shoulder

The service medical records show that the veteran was seen on 
numerous occasions for complaints and treatment of various 
left shoulder problems.  X-rays revealed that he suffered a 
left shoulder separation following an injury.  He was 
diagnosed as having chronic left shoulder pain and bursitis 
of the left shoulder secondary to trauma.

As noted above, in September 1996, service connection for 
residuals of a left shoulder injury (minor) was established, 
and the current 20 percent evaluation was assigned, effective 
May 1, 1996.

During the course of this appeal, the veteran has been 
afforded two VA examinations with respect to this disorder.  
During a VA general medical examination conducted in 
September 1996, the veteran reported a history of having 
suffered a separated left shoulder during service, and 
complained of having pain on any motion and an inability to 
lift objects and recurrent dislocations.  The examination 
revealed clinical evidence acromioclavicular joint 
separation, with the left shoulder being lower than the 
right.  The physician also reported that the veteran had 
marked limitation of motion with forward elevation, shoulder 
abduction to 90 degrees, and external rotation to 5 degrees; 
however, the examiner indicated that he had normal internal 
rotation to 90 degrees.  No swelling or tenderness was noted.  
X-rays revealed degenerative changes secondary to the 
acromioclavicular joint separation.  The diagnosis was 
chronic left shoulder separation with limitation of motion 
with X-ray evidence of disease.

During a VA orthopedic examination conducted in December 
1996, the physician noted the veterans history of having 
dislocated his acromioclavicular joint as a result of an 
inservice injury.  The veteran complained of having pain and 
limitation of motion.  The examination revealed that the 
veterans distal clavicle was elevated above the glenoid 
fossa area.  The physician reported that the veteran had 
tenderness in that area.  In addition, he indicated that the 
veteran had anterior elevation to 130 degrees, lateral 
abduction to 110 degrees, external rotation to 45 degrees and 
internal rotation to 50 degrees.  The examiner stated that 
the veteran had evidence of a deformity of the left shoulder 
but no swelling.  The diagnosis was residuals of a 
dislocation of the left shoulder with marked limitation of 
motion and deformity.

There is no other pertinent evidence of record.  In a January 
1998 statement, the veterans representative indicated that 
the veteran wished to cancel his RO hearing and would 
affirmatively indicate in the future if he desire one; to 
date, the veteran has not made such a request.  In addition, 
there are no VA or private treatment records in the claims 
folder, and the veteran has not suggested that he has 
received any VA or private care for his left shoulder 
problems.


The RO has evaluated the veterans left shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (for limitation 
of motion).  It should be noted that the record indicates 
that the veteran is right-hand dominant, and that his 
disability involves the left shoulder.  Accordingly, his 
disability will be evaluated under the criteria for the 
minor upper extremity, in this case the left shoulder and 
arm.

Diagnostic Code 5201 provides that, to warrant the assignment 
of a 30 percent evaluation for a disability on the basis of 
limitation of motion of the minor (left) arm, motion must be 
limited to 25 degrees from the side.  Assignment of a 20 
percent evaluation contemplates limitation of motion of the 
arm midway between the side and shoulder level.  In addition, 
if arm motion is limited to shoulder level, assignment of a 
20 percent disability evaluation is also warranted.

The September 1996 VA examination revealed that the veteran 
had left shoulder abduction to 90 degrees, external rotation 
to 5 degrees and normal internal rotation to 90 degrees.  No 
swelling or tenderness was noted.  Thus, the veterans left 
shoulder abduction to 90 degrees, i.e. to shoulder level, 
warrants a 20 percent evaluation.  The December 1996 
examination disclosed that the veteran had anterior elevation 
to 130 degrees, lateral abduction to 110 degrees, external 
rotation to 45 degrees and internal rotation to 50 degrees.  
The examiner stated that the veteran had a deformity of the 
left shoulder but no swelling.  The 110 degrees of abduction 
closely approximates limitation of arm motion to shoulder 
level, again commensurate with a 20 percent evaluation under 
Diagnostic Code 5201; indeed, is even better than that 
contemplated by the Ratings Schedule for a 20 percent rating.  
In view, however, of the veterans complaints when examined 
in September 1996 of having pain on any motion, an inability 
to lift objects and recurrent dislocations, the Board 
concludes that the veterans contentions and the clinical 
findings on the VA examinations, when considered in 
conjunction with functional loss due to pain (see 38 C.F.R. § 
4.40 and DeLuca v. Brown, 8 Vet. App. 202 (1995)) indicate 
that veterans current symptomatology most nearly 
approximates limitation of left arm motion to midway between 
his side and shoulder level.  As the veteran is right-handed, 
however, the Ratings Schedule provides that a 20 percent 
evaluation is warranted.

Diagnostic Code 5202 provides that recurrent dislocation of 
or at the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level warrants a 20 
percent rating for the minor (left) shoulder.  Under this 
code, frequent episodes of guarding of all arm movements also 
warrants a 20 percent evaluation for the minor extremity.  
Furthermore, as, based on evidence of pain, alone, the 
veteran already is receiving the maximum allowable under 
Diagnostic Code 5201 for limitation of motion of left arm, 
consideration of factors under 38 C.F.R. §§ 4.40 and 4.45 
(1998) cannot result in a higher evaluation under that 
diagnostic code.  See also Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As such, an increased rating under this code 
is not warranted.

Diagnostic Code 5203 provides that major (right) and minor 
(left) extremities are to be evaluated equally, without 
regard as to whether the claimant is left or right-handed.  
Under Diagnostic Code 5203, a 20 percent disability 
evaluation is warranted if there is a dislocation of the 
clavicle or scapula.  Assignment of a 20 percent disability 
evaluation is also warranted if there is a nonunion of the 
clavicle or scapula with loose movement.  In addition, the 
Diagnostic Code provides that impairment of the clavicle or 
scapula should be rated on the impairment of function of a 
contiguous joint.  This code thus provides for a maximum 20 
percent schedular evaluation, and as such, an increased 
rating is not available.

Finally, the Board notes that the medical evidence also 
establishes that the veteran now suffers from degenerative 
changes in his left shoulder due to the previous 
acromioclavicular joint separation.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis (to 
include hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5201 discussed 
above). 

As discussed above, the objective medical evidence indicates 
that the veterans left shoulder disorder is manifested by 
limitation of left shoulder motion secondary to pain.  The VA 
examinations of September and December 1996 revealed 
limitation of motion on left arm motion to 90 degrees and to 
110 degrees, respectively.  However, inasmuch as the veteran 
already is being compensated for limitation of motion of the 
left arm under Diagnostic Code 5201 (and the comments 
following diagnostic code 5203 counsel that the impairment of 
the clavicle or scapula should be rated on the basis of the 
impairment of function of a contiguous joint), assigning a 
separate evaluation for limitation of motion due arthritis 
would be tantamount to evaluating the same symptom separately 
under different diagnostic codes, a violation of the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (1998).

In view of the foregoing, the Board concludes that the 
evidence, overall, reveals a disability picture more nearly 
comparable to limitation of motion to shoulder level (versus 
limitation of motion to within 25 degrees of the side, 
required for the next higher evaluation), warranting the 
current 20 percent evaluation under Diagnostic Code 5201. 
Furthermore, in the absence of evidence of, or of disability 
comparable to, ankylosis, evaluation under Diagnostic Code 
5200, the only other potentially applicable diagnostic code 
that provides an evaluation in excess of 20 percent for minor 
shoulder disability, is not applicable.  Thus, the Board 
finds that the record presents no basis upon which to grant 
an increased evaluation for the veterans left shoulder 
disability under the relevant diagnostic codes, even when 
functional loss due to pain is considered.  See 38 C.F.R. §§ 
4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 205-7.

B.  Left knee

The service medical records show that the veteran was seen 
for complaints and treatment of left knee problems during 
service, and especially subsequent to sustaining trauma to 
his left knee as a result of an in-service injury.

As noted above, in September 1996, service connection for 
residuals of a left knee injury was established, and a 
noncompensable evaluation was assigned, effective May 1, 
1996.  In March 1997, the evaluation for this disability was 
increased to the current 10 percent rating, effective May 1, 
1996.

During a VA general medical examination conducted in 
September 1996, the veteran reported a history of having 
injured his left knee approximately five years earlier during 
service, and complained that he had pain around the patella 
when he ran or exercised.  The examination revealed that the 
veteran had subjective tenderness around the medial aspect of 
the patella but that there was no deformity, swelling, 
limitation of motion or other abnormality.  X-rays were 
negative for any evidence of fracture, knee effusion or bony 
abnormality.  The diagnosis was residual left knee fracture 
without evidence of disease.

When examined by VA in December 1996, the veteran complained 
of having cracking and popping in his left knee that was 
associated with pain, particularly upon squatting, rising, 
and ascending and descending stairs.  The examination 
revealed that the veterans left knee was productive of 
crepitus with flexion and extension that was accompanied by 
pain.  In addition, the physician indicated that the 
veterans left knee disorder was manifested by subluxation 
and instability.  The diagnosis was chondromalacia patella 
left knee.

Again, there is no other pertinent evidence of record, and 
the veteran has not suggested that he has received any VA or 
private care for his left knee problems.

The veteran is service connected for residuals of a left knee 
injury.  The RO has evaluated the disorder under Diagnostic 
Code 5257, pursuant to which a 10 percent rating has been 
assigned.  This code provides that a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  If these symptoms cause moderate impairment in 
the knee, then a 20 percent rating is assigned, whereas a 30 
percent rating is assigned for severe impairment.

The Board finds that the 10 percent evaluation assigned for 
the veterans left knee disorder is appropriate.  The 
September 1996 VA examination essentially disclosed that the 
veterans left knee disability was manifested by subjective 
complaints of functional loss due to pain and tenderness, but 
there was no objective evidence of deformity, swelling, 
limitation of motion or other abnormality.  Thereafter, when 
examined in December 1996, the examination revealed that the 
veterans left knee disorder was productive of crepitus with 
flexion and extension that was accompanied by pain, and that 
he experienced subluxation and instability.  These findings, 
when considered along with the veterans complaints, 
establish that the service-connected left knee disorder 
cannot be characterized as demonstrating more than slight 
overall impairment under Diagnostic Code 5257; at least 
moderate overall disability simply is not shown.  
Furthermore, as no limitation of motion is objectively shown, 
a rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, DCs 5260 and 5261 (1998).  Even if the functional 
limitations described by the veteran due to pain could be 
assessed in terms of degrees of lost motion, there is no 
medical indication of record that such impairment would 
result in functional loss comparable to flexion limited to 45 
degrees or less, or extension limited to 10 degree or more, 
the criteria for a compensable evaluation under Diagnostic 
Codes 5260 and 5261, respectively.  As such, there is no 
basis upon which to grant an increased schedular rating for 
this disability.

C.  Low back

The service medical records show that the veteran was seen on 
numerous occasions for complaints and treatment of low back 
problems subsequent to trauma sustained as a result of a low 
back injury during service.

As noted above, in September 1996, service connection for 
residuals of a low back injury was established, and a 
noncompensable evaluation was assigned, effective May 1, 
1996.  In March 1997, the evaluation for this disability was 
increased to the current 10 percent rating, effective May 1, 
1996.

During the course of this appeal, the veteran has been 
afforded two VA examinations with respect to this disorder.  
At a VA general medical examination conducted in September 
1996, the veteran reported a history of having injured his 
low back during service.  He also indicated that he had 
suffered rib and hip injuries during service.  The veteran 
stated that he had pain that radiated to his left hip and 
thigh that had been diagnosed as sciatic nerve damage that 
was believed secondary to a hamstring and groin injury.  The 
examination of the veterans lumbosacral spine revealed that 
the veteran had no specific point tenderness, paraspinal 
muscle spasm, positive straight leg raising or evidence of 
radiculopathy.  The physician reported, however, that the 
veterans forward flexion was limited to 85 degrees, 
extension backward to 10 degrees, lateral flexion to 20 
degrees and rotation, bilaterally, to 20 degrees.  Hamstring, 
groin and sciatic nerve examinations were within normal 
limits.  X-rays of the lumbosacral spine were negative, and 
the veteran was diagnosed as having a history of a back 
injury with left hamstring and groin injury and left leg and 
thigh sciatic nerve damage without X-ray evidence of disease.

When examined by VA in December 1996, the veteran complained 
of having back pain that radiated down to the posterior 
aspect of this left lower extremity.  The examination 
revealed that straight leg raising was not limited, but that 
palpation of the back revealed tenderness at the 9/10 
paravertebral muscle area associated with spasm.  In 
addition, there was tenderness along the course of the 
musculature from that area toward the lumbosacral spine.  
There was also tenderness noted along the course of the 
sciatic nerve on the sciatic notch to the ankle on the 
posterior aspect of the left lower extremity.  Finally, 
although he did not provide any range of motion findings, the 
physician stated that [m]ovement of the back is not 
limited, and that the veteran did not exhibit objective 
evidence of pain on motion.  X-rays of the thoracic spine 
revealed minimal degenerative changes; no X-rays of the 
lumbosacral spine were performed.  The diagnosis was upper 
back strain with sciatic neuropathy with degenerative 
arthritis.

Again, there is no other pertinent evidence of record, and 
the veteran has not suggested that he has received any VA or 
private care for his low back problems.

The veterans low back disorder is currently evaluated as 10 
percent disabling under Diagnostic Code 5295.  That 
Diagnostic Code provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating under this code is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldwaithes sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The September 1996 VA examination report indicates that the 
range of motion of the veterans lumbosacral spine on forward 
flexion was limited to 85 degrees, on extension backward to 
10 degrees, on lateral flexion to 20 degrees and on rotation, 
bilaterally, to 20 degrees.  When examined by VA in December 
1996, the physician indicated that [m]ovement of the back 
is not limited, and that the veteran did not exhibit 
objective evidence of pain on motion.  It appears, however, 
that the examiner was referring to the range of motion of the 
veterans thoracic spine, especially in light of the 
diagnosis of upper back strain.  Thus, resolving all 
reasonable doubt in the veterans favor, the Board concludes 
that the findings relating to the range of motion of the 
veterans low back disorder contained in the September 1996 
relating to the limitation of motion of the veterans 
lumbosacral spine are accurate and will be relied on for the 
purposes of this appeal.

In this regard, although the veterans service-connected low 
back disability has been rated as 10 percent disabling under 
Diagnostic Code 5295, the Board concludes that the disability 
picture is more appropriately evaluated under Diagnostic Code 
5292.  That code provides for a 10 percent evaluation for 
slight limitation of motion of the lumbar spine.  A 20 
percent rating requires moderate limitation of motion, and a 
40 percent evaluation is warranted for severe impairment.  
After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veterans low back disability more nearly approximates a 20 
percent evaluation under Code 5292; the evidence, however, 
does not show symptomatology that approximates, or more 
nearly approximates, the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  In reaching this 
determination, the Board observes that there is no evidence 
that shows that the veteran suffers from such disabling pain 
productive of functional impairment so as to warrant 
assignment of an increased evaluation in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. at 205-7.

The September 1996 examination also revealed that the 
veterans lumbosacral spine had no specific point tenderness, 
paraspinal muscle spasm, positive straight leg raising or 
evidence of radiculopathy.  As such, the disorder does not 
meet the criteria for an evaluation of more than 20 percent 
under Diagnostic Code 5295.  No other diagnostic codes are 
applicable for this disability.  As such, there is no basis 
upon which to grant a schedular evaluation in excess of 20 
percent for this disability.

D.  Left ankle

The service medical records show that the veteran was seen on 
numerous occasions, and particularly for persistent left 
ankle problems subsequent to a parachuting injury during 
service.  The records reflect that the veteran was diagnosed 
as having a recurrent sprains of the left ankle with 
recurrent tendonitis and intermittent arthritis.  

As noted above, in September 1996, service connection for 
left ankle sprain with tendonitis was established, and the 
current noncompensable evaluation was assigned, effective May 
1, 1996.

During the course of this appeal, the veteran has been 
afforded two VA examinations with respect to this disorder.  
At a VA general medical examination conducted in September 
1996, the veteran reported that, approximately five years 
earlier, he had sprained his left ankle.  He stated that the 
sprain resulted in residual tendonitis, which bothers 
him, especially upon running or prolonged standing.  The 
examination revealed that the veteran did not have any left 
ankle tenderness, swelling, deformity or abnormality.  In 
addition, the examiner reported that the veteran was able to 
toe and heel walk, hop, squat and bear weight on his left leg 
without any evidence of ankle pain.  X-ray of the left ankle 
was negative, and the physician diagnosed the veteran as 
having a residual left ankle sprain with tendinitis.

When examined by VA in December 1996, the veteran provided a 
history of having left ankle pain each morning as well as 
upon ambulation.  The examination revealed that the veteran 
had full range of motion without areas of tenderness.  The 
diagnosis was left ankle pain on standing in the morning, 
etiology not specifically determined.

Again, there is no other pertinent evidence of record, and 
the veteran has not suggested that he has received any VA or 
private care for his left ankle problems.

The veterans left ankle sprain with tendonitis has been 
evaluated as noncompensably disabling under Diagnostic Code 
5271.  That code provides that a 10 percent evaluation is 
warranted for moderate limitation of ankle motion and that a 
20 percent evaluation is warranted for a marked limitation of 
ankle motion.  In addition, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, however, a noncompensable evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

A review of the medical evidence discloses that, 
notwithstanding the veterans subjective complaints of 
functional loss due to pain, the September 1996 VA 
examination report shows that he did not have any left ankle 
tenderness, swelling, deformity or abnormality.  In addition, 
the examiner reported that the veteran was able to toe and 
heel walk, hop, squat and bear weight on his left leg without 
any evidence of ankle pain.  X-ray of the left ankle was 
negative, and the physician diagnosed the veteran as having a 
residual left ankle sprain with tendinitis.  The December 
1996 examination report disclosed that the veteran had full 
range of motion without areas of tenderness.  As the medical 
evidence shows that the veteran has full range of left ankle 
motion without tenderness or swelling, the Board concludes 
that the disability does not satisfy the criteria for a 
compensable rating, i.e. at least moderate limitation of left 
ankle motion.  Moreover, the medical examinations did not 
reveal any objective evidence that the veteran experiences 
functional loss due to pain, including during flare-ups.  
Thus, the Board finds that the record presents no basis upon 
which to grant an increased evaluation for the veterans left 
ankle disability under the relevant diagnostic codes, even 
when functional loss due to pain is considered.  See 38 
C.F.R. §§ 4.7, 4.40; DeLuca, 8 Vet. App. at 205-7.  Further, 
no other diagnostic codes are applicable as there is no 
evidence indicating that the veterans has, or has disability 
comparable to, ankylosis of the left ankle (codes 5270 and 
5272) or malunion of the os calis or astragalus (code 5273), 
or that he had an astragalectomy (code 5274).

E.  Bilateral pes planus

The service medical records show that veteran was seen on 
numerous occasions for bilateral foot problems and was 
diagnosed as having bilateral pes planus.  As noted above, in 
September 1996, service connection for bilateral flat feet 
with right foot pain was established, and the current 
noncompensable evaluation was assigned, effective May 1, 
1996.

During the course of this appeal, the veteran has been 
afforded two VA examinations with respect to this disorder.  
During a VA general medical examination conducted in 
September 1996, the veteran reported that, approximately five 
to ten years earlier, he had been diagnosed as having 
bilateral flat feet.  He complained that he had pain in the 
arches of his feet that radiated to the back of his legs.  He 
said that the pain was worse in his right foot.  The 
examination revealed that the veteran had no limitation of 
motion, swelling, deformity or abnormality, and the physician 
commented that he could see no clinical evidence of pes 
planus.  The examiner stated that the veteran had no 
tenderness in his arches, and that he could toe and heel 
walk, hop, squat and bear weight on each of his legs without 
evidence of foot pain.  X-rays showed that the veteran had 
bilateral pes planus.  The diagnosis was history of flatfeet 
with right foot pain, with X-ray evidence of disease.

During a VA podiatry examination conducted in December 1996, 
the veteran reported a history of having developed flat feet 
during service.  He complained that the disorder was 
manifested by pain that radiated into his ankle each morning 
and was productive of dry skin on the soles of his feet.  The 
examination revealed that the veteran had pes planus, 
bilaterally, which was confirmed by earlier X-ray.  It also 
revealed that the veteran had thickened skin on the soles of 
his feet.  The physician indicated that the veterans posture 
and gait were normal upon standing and squatting, that the 
appearance and function of his feet were normal, and that no 
deformity was present.  The diagnosis was bilateral pes 
planus.

Again, there is no other pertinent evidence of record, and 
the veteran has not suggested that he has received any VA or 
private care for his bilateral pes planus and related foot 
problems.

The veterans bilateral flat feet with right foot pain has 
been evaluated as noncompensably disabling under Diagnostic 
Code 5276.  That code provides that mild acquired flatfoot, 
with symptoms relieved by built-up shoe or arch support 
warrants a noncompensable rating.  Under this section, 
moderate bilateral pes planus manifested by the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet warrants a 10 percent evaluation.  Severe bilateral 
pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities warrants a 30 percent evaluation.  
Pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the foot, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, which is not improved by orthopedic shoes 
and appliances, warrants a 50 percent evaluation.  Id.

A review of the September 1996 examination shows that, 
although the veteran complained of bilateral foot pain that 
radiated to his ankles each morning, the veteran had no 
limitation of motion, swelling, deformity or abnormality of 
his feet; indeed, although confirmed by X-ray, the examiner 
commented that he could see no clinical evidence of pes 
planus.  In addition, the examination revealed that the 
veteran had no tenderness in his arches, and that he could 
toe and heel walk, hop, squat and bear weight on each of his 
legs without evidence of foot pain.  The December 1996 
examination report reflects that although the veteran 
reiterated his complaints of ankle pain, and added that he 
had dry skin on the soles of his feet due to the service-
connected disorder, posture and gait were normal upon 
standing and squatting, that the appearance and function of 
his feet were normal, and that no deformity was present; 
however, the examination did reveal that the veteran had 
thickened skin on the soles of his feet.  

The Board concludes that a preponderance of the evidence is 
against the veterans claim for a compensable schedular 
rating.  Although the veteran has been shown to have 
thickened skin on the soles of his feet, one of the criteria 
for a 30 percent evaluation, both the September and December 
examination reports indicate that swelling, deformity or 
abnormality of his feet; he does not have any of the other 
criteria for a 30 percent evaluation.  The VA examination 
reports also revealed that the veteran had no tenderness in 
his arches, and that he could toe and heel walk, hop, squat 
and bear weight on each of his legs without evidence of foot 
pain.

The Board also has considered the applicability of other 
diagnostic criteria pertaining to the feet.  However, in the 
absence of evidence of bilateral weak feet, which are 
characterized by atrophy of the musculature, disturbed 
circulation and weakness (Diagnostic Code 5277); claw foot 
(pes clavus) (Diagnostic Code 5278); anterior metatarsalgia, 
anterior (Mortons disease) (Diagnostic Code 5279); hallux 
valgus, rigidus, or hammertoe (Diagnostic Codes 5280-82); 
malunion of the tarsal or metatarsal bones; or other 
moderately disabling foot injuries (the criteria for a 10 
percent evaluation under Diagnostic Code 5284), there is no 
basis for a higher evaluation under any other diagnostic 
code.  

F.  TMJ injury

The veteran was seen in the dental clinic on numerous 
occasions, but the service medical records are negative for 
any complaint or treatment of a left TMJ injury.  As noted 
above, in August 1997, service connection for residuals of a 
left TMJ injury was established, and the current 
noncompensable evaluation was assigned, effective May 1, 
1996.

During a VA dental examination conducted in March 1997, the 
veteran reported a history of having suffered a left TMJ 
injury in 1982.  He explained that a jeep tire had run over 
his helmet.  The veteran complained that he had occasional 
left side clicking and popping noises as well as episodes of 
tongue biting.  The dentist reported that the veteran 
denied having pain.  The examination revealed that the 
veteran was able to open his mouth comfortably to a width of 
two inches at the incisor edges.  In addition, the examiner 
indicated that there was satisfactory mandibular movement 
with no deviations or limitations.  The examination 
disclosed, however, that the veteran had left TMJ popping on 
wide opening.  In addition, there were no intraoral 
lesions on the gums or tongue.

The examiner reported that the residuals of the veterans 
left TMJ injury had no effect on his everyday activities, 
that he was able to chew and function well and that he had no 
esthetic deficiencies.  The dentist commented that although 
the veteran may develop arthritic changes in the TMJ with 
occasional symptoms in the future, but that he currently had 
no dental disabilities.  The diagnosis was history of a left 
TMJ injury secondary to a jeep accident.

Again, there is no other pertinent evidence of record, and 
the veteran has not suggested that he has received any VA or 
private dental care for the residuals of his left TMJ injury.

The residuals of the veterans left TMJ injury have been 
rated as noncompensably disabling under Diagnostic Code 9905.  
Under that code, limitation of the range of lateral excursion 
from 0 to 4 millimeters warrants a 10 percent evaluation.  In 
addition, for limitation of the inter-incisal range from 31 
to 40 millimeters, a 10 percent rating is also warranted.  A 
20 percent rating requires limitation of the range of inter- 
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter- 
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150.  
In addition, as noted above, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, however, a noncompensable evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The March 1997 VA dental examination report discloses that 
the veteran complained that the residuals of this service-
connected are manifested by occasional left side clicking and 
popping noises as well as episodes of tongue biting.  In 
addition, although in his contentions the veteran reported 
having severe pain and locking of the jaw, during the 
examination, he denied that the disorder was productive of 
pain.  The examination revealed that the veteran was able to 
open his mouth comfortably to a width of two inches at the 
incisor edges.  In addition, the examiner indicated that 
there was satisfactory mandibular movement with no deviations 
or limitations.  In addition, there were no intraoral lesions 
on the gums or tongue, suggesting that there were no 
residuals from the veterans episodes of tongue biting.  
Moreover, the examiner reported that the residuals of the 
veterans left TMJ injury had no effect on his everyday 
activities, and that he was able to chew and function well 
with no esthetic deficiencies.  The dentist commented that, 
although the veteran may develop arthritic changes in the TMJ 
with occasional symptoms in the future, he currently had no 
dental disabilities.  The only objective manifestation was 
left TMJ popping on wide opening.

The medical evidence does not show limitation of the range of 
lateral excursion from 0 to 4 millimeters or limitation of 
the range of inter-incisal motion from 31 to 40 millimeters, 
and thus a compensable rating is not warranted under 
Diagnostic Code 9905.  In reaching this determination, the 
Board observes that there is no evidence that shows that the 
veteran suffers from such disabling pain productive of 
functional impairment so as to warrant assignment of an 
increased evaluation in light of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. at 
205-7.

The Board also has considered the applicability of other 
diagnostic codes pertaining to impairment of the mandible.  
The only other potentially applicable provision, Diagnostic 
Code 9904, provides that a 10 percent evaluation is warranted 
when there is slight displacement due to malunion of the 
mandible.  A comment under this section indicates that 
displacement is dependent upon degree of motion and relative 
loss of masticatory function.  As discussed above, the 
examination revealed that the veteran was able to open his 
mouth comfortably to a width of two inches at the incisor 
edges.  In addition, the examiner indicated that there was 
satisfactory mandibular movement with no deviations or 
limitations.  Moreover, the left TMJ injury had no effect on 
his everyday activities, he was able to chew and function 
well with no esthetic or dental deficiencies.  Accordingly, 
there is no basis for a compensable evaluation under any 
diagnostic code.


G. Extra-schedular Consideration

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that any of the veterans 
disability currently under consideration reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation (than assigned 
herein) on an extra-schedular basis.  In this regard, the 
Board notes that none of the disabilities are objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned ratings).  Moreover, none 
of the conditions is shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand any of the increased rating 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for the residuals of the 
veterans left shoulder injury is denied.

A rating in excess of 10 percent for the residuals of a left 
knee injury is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for the residuals of 
the veterans low back injury is granted.

A compensable rating for the left ankle sprain with 
tendonitis is denied.

A compensable rating for flat feet with right foot pain is 
denied.

A compensable rating for the residuals of a left TMJ injury 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
